Name: Commission Regulation (EC) NoÃ 507/2007 of 8 May 2007 amending for the 76th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) NoÃ 467/2001
 Type: Regulation
 Subject Matter: international affairs;  Asia and Oceania;  politics and public safety;  civil law;  free movement of capital;  criminal law
 Date Published: nan

 9.5.2007 EN Official Journal of the European Union L 119/27 COMMISSION REGULATION (EC) No 507/2007 of 8 May 2007 amending for the 76th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular Article 7(1), first indent, thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 24 April 2007, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 May 2007. For the Commission Eneko LANDÃ BURU Director General for External Relations (1) OJ L 139, 29.5.2002, p. 9. Regulation as last amended by Commission Regulation (EC) No 492/2007 (OJ L 116, 4.5.2007, p. 5). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The entry Dr. Abdul Latif Saleh (alias (a) Abdul Latif A.A. Saleh, (b) Abdyl Latif Saleh, (c) Dr. Abd al-Latif Saleh, (d) Abdul Latif A.A. Saleh Abu Hussein, (e) Abd al-Latif Salih, (f) Abu Amir). Address: Last known residence: United Arab Emirates. Date of birth: 5.3.1957. Place of birth: Baghdad, Iraq. Nationality: (a) Jordanian, (b) Albanian. Jordanian passport No D366 871. under the heading Natural persons shall be replaced by: Abdul Latif Saleh (alias (a) Abdul Latif A.A. Saleh, (b) Abdyl Latif Saleh, (c) Abd al-Latif Saleh, (d) Abdul Latif A.A. Saleh Abu Hussein, (e) Abd al-Latif Salih, (f) Abu Amir). Title: Dr. Address: Last known residence: United Arab Emirates. Date of birth: 5.3.1957. Place of birth: Baghdad, Iraq. Nationality: (a) Jordanian, (b) Albanian (since 1992). Passport No: (a) D366 871 (Jordanian passport), (b) 314772 (Albanian passport issued on 8.3.1993), (c) 0334695 (Albanian passport issued on 1.12.1995). Other information: Expelled from Albania in 1999. (2) The entry Salafist Group for Call and Combat (GSPC) (aka Le Groupe Salafiste pour la PrÃ ©diction et le Combat) under the heading Legal persons, groups and entities shall be replaced by: The Organization of Al-Qaida in the Islamic Maghreb (alias (a) Al QaÃ ¯da au Maghreb islamique (AQMI), (b) Le Groupe Salafiste pour la PrÃ ©dication et le Combat (GSPC), (c) Salafist Group For Call and Combat.